Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the AFCP filed on 03/18/2021.
Claims 1-20 are under examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative, and followed by Email confirmation dated 03/22/2021.


Please replace the current listing of claims with the following:



2. (Original) The method of claim 1, wherein the adaptive security ring is enabled at a user interface (UI) at a computer station located in a control room of the IPF.

3. (Original) The method of claim 1, wherein the increasing or decreasing the current cybersecurity level is implemented at both a transport layer and a data link layer of the packets.
  


5. (Original) The method of claim 1, wherein a total number of the available ones of the cybersecurity levels is at least 3, and the plurality of devices include at least one device in each of the 3 cybersecurity levels.  

6. (Original) The method of claim 1, wherein the root node comprises a wireless input/output (IO) device.  

7. (Original) The method of claim 1, wherein the plurality of devices include field devices comprising sensor and actuators and wireless Access Points (APs).  

8. (Cancelled)
  
9. (Previously presented) A system for providing cybersecurity for an industrial wireless sensor network (IWSN) including a plurality of devices configured to run an industrial process in an industrial processing facility (IPF), comprising: a computing device comprising a processor having an associated memory at one of the plurality of devices that is configured to implement an adaptive security ring, the adaptive security ring comprising: considering a plurality of current security considerations based on a number of wireless hops for at least a first device of the plurality of devices to a root node in the IWSN, whether the first device is line powered or is 

10. (Original) The system of claim 9, wherein the increasing or decreasing the current cybersecurity level is implemented at both a transport layer and a data link layer of the packets. 

11. (Original) The system of claim 9, wherein the IWSN simultaneously implements multiple network protocols.  

12. (Original) The system of claim 9, wherein a total number of the available ones of the cybersecurity levels is at least 3, and the plurality of devices include at least one device in each of the 3 cybersecurity levels.  

13. (Original) The system of claim 9, wherein the root node comprises a wireless input/output (IO) device. 
 


15. (Cancelled)
  
16. (Previously presented) A non-transitory, computer-readable medium storing one or more executable instructions that, when executed by one or more processors, cause the one or more processors to provide cybersecurity for an industrial wireless sensor network (IWSN) including a 4Appl. No. 16/125,339 Attorney Docket No.: H0065673-0101 Reply to FOA ND December 22, 2020 plurality of devices configured to run an industrial process in an industrial processing facility (IPF) to: enable an adaptive security ring implemented the one or more processors having an associated memory at one of the plurality of devices, comprising: considering a plurality of current security considerations based on a number of wireless hops for a first device of the plurality of devices to a root node in the IWSN, whether the first device is line powered or are battery powered, user' inputs for user' defined criticality for the first device, and whether packet replay attacks are present for the first device by checking security headers and security statistics of packets received from other of the plurality of devices, and responsive to the current security considerations, automatically increasing or decreasing a current cybersecurity level at both a transport layer and a data link layer of the packets for the first device wherein the adaptive security ring adapts to select from a plurality of different cybersecurity levels for any of the plurality of devices in the IWSN based on a plurality of current security considerations including a user' configuration and perceived cybersecurity threats obtained through machine learning.

17. (Previously presented) The non-transitory computer readable medium of claim 16, wherein the adaptive security ring is enabled at a user interface (UI) at a computer station located in a control room of the IPF.
  
18. (Previously presented) The non-transitory computer readable medium of claim 16, wherein the IWSN simultaneously implements multiple network protocols. 

19. (Previously presented) The non-transitory computer readable medium of claim 16, wherein a total number of the available ones of the cybersecurity levels is at least 3, and the plurality of devices include at least one device in each of the 3 cybersecurity levels.
  
20. (Cancelled).


Allowable Subject Matter
Claims 1-7, 9-14 and 16-19 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 03/18/2021 and Examiner’s amendment make the record clear as to the reasons for 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20150326582 A1		Apparatus, Systems, Platforms, and Methods For Securing Communication Data Exchanges Between Multiple Networks for Industrial and Non-Industrial Applications
US 8107397 B1		Protocol for secure and energy-efficient reprogramming of wireless multi-hop sensor networks
US 20120054650 A1		AUTOMATED OPERATOR INTERFACE GENERATION IN A CONTROL SYSTEM

US 20160357177 A1		Security System for Industrial Control Infrastructure using Dynamic Signatures
US 20150095479 A1		Industrial Security Provisioning
US 20090086692 A1		APPARATUS AND METHOD SUPPORTING WIRELESS ACCESS TO MULTIPLE SECURITY LAYERS IN AN INDUSTRIAL CONTROL AND AUTOMATION SYSTEM OR OTHER SYSTEM
US 20090187969 A1		SYSTEM AND METHOD FOR SYNCHRONIZING SECURITY SETTINGS OF CONTROL SYSTEMS
US 20060053491 A1		Process control methods and apparatus for intrusion detection, protection and network hardening
US 20160234242 A1		APPARATUS AND METHOD FOR PROVIDING POSSIBLE CAUSES, RECOMMENDED ACTIONS, AND POTENTIAL IMPACTS RELATED TO IDENTIFIED CYBER-SECURITY RISK ITEMS
US 20150370235 A1		ANALYZING SCADA SYSTEMS
US 20160109875 A1		CUSTOM PROPERTIES IN AN APPLICATION ENVIRONMENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431